             Case 3:18-cv-01586-JSC Document 751 Filed 04/15/21 Page 1 of 7




 1   Eric H. Gibbs (State Bar No. 178658)        Dena C. Sharp (State Bar No. 245869)
     Amy M. Zeman (State Bar No. 273100)         Adam E. Polk (State Bar No. 273000)
 2   GIBBS LAW GROUP LLP                         Nina R. Gliozzo (State Bar No. 333569)
     505 14th Street, Suite 1110                 GIRARD SHARP LLP
 3   Oakland, CA 94612                           601 California Street, Suite 1400
     Tel: (510) 350-9700                         San Francisco, CA 94108
 4   Fax: (510) 350-9701                         Tel: (415) 981-4800
     ehg@classlawgroup.com                       Fax: (415) 981-4846
 5   amz@classlawgroup.com                       dsharp@girardsharp.com
 6                                               apolk@girardsharp.com
     Adam B. Wolf (State Bar No. 215914)         ngliozzo@girardsharp.com
 7   Tracey B. Cowan (State Bar No. 250053)
     PEIFFER WOLF CARR KANE &
 8   CONWAY, APLC
 9   4 Embarcadero Center, Suite 1400
     San Francisco, CA 94111
10   Tel: (415) 766-3545
     Fax: (415) 402-0058
11   awolf@peifferwolf.com
12   tcowan@peifferwolf.com

13   Plaintiffs’ counsel

14
                                UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
16
                                              Master Case No. 3:18-cv-01586-JSC
17   IN RE PACIFIC FERTILITY CENTER
18   LITIGATION                               PLAINTIFFS’ MOTION IN LIMINE NO. 6:
                                              NON-PARTY FINANCES AND OWNERSHIP
19
20   This Document Relates to:                Pretrial Hearing: April 29, 2021
     No. 3:18-cv-01586                        Time: 2:00 p.m.
21
     (A.B., C.D., E.F., G.H., and I.J.)       Judge: Hon. Jacqueline S. Corley
22                                            Place: Courtroom F, 15th Floor
23
                                              Trial Date: May 20, 2021
24
25
26
27
28



            PLAINTIFFS’ MOTION IN LIMINE NO. 6: NON-PARTY FINANCES AND OWNERSHIP
                               MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 751 Filed 04/15/21 Page 2 of 7




 1                                               INTRODUCTION
 2          Evidence of a company’s financial status is inadmissible under Rules 401 and 403 of the
 3   Federal Rules of Evidence where it bears no relevance to the issues at trial. Yet in advance of this trial,
 4   Chart has designated as a trial exhibit a web article about Prelude Fertility titled “This $200 million
 5   start-up wants to stop your biological clock.” (Trial Ex. 183.) The article, which identifies the amount
 6   and source of Prelude Fertility’s private equity funding, should be excluded at trial because it serves no
 7   purpose other than to suggest that Prelude, a non-party on which Chart will ask the jury to pin fault, has
 8   deep pockets from which Plaintiff could collect a hypothetical judgment. For this reason, Chart should
 9   be precluded from introducing evidence relating to Prelude’s assets, capital funding, or ownership at
10   trial, as well as questioning witnesses about or otherwise referencing such assets.
11                                                  ARGUMENT
12          Trial Exhibit 153 in the joint exhibit list submitted by the parties is a 4-page article recounting
13   the founding and mission of Prelude, the parent company of Pacific Fertility Center and Pacific MSO
14   (collectively, PFC). Several portions of the article are particularly concerning because of their risk of
15   prejudice and lack of relevance, including:
16                 References to Prelude as a “$200 million start-up” (id. at 1);
17                 Description of Prelude’s founder Martin Varsavsky’s “$200 million … shopping spree,”
18                  in which he reportedly used money “raised from private equity fund Lee Equity to buy
19                  up” fertility clinics like PFC (id. at 2); and
20                 Description of Varsavsky as a “serial entrepreneur” (id. at 1).
21          First, trial courts have been clear that evidence of a non-party’s wealth, valuation, or financial
22   status are barred when not relevant to any issue in the case. See Castrillon v. St. Vincent Hosp. &
23   Health Care Ctr., Inc., 2015 WL 13861963, at *3 (S.D. Ind. May 11, 2015) (financial status relevant
24   only as to punitive damages against party defendant); see also Bruhn Farms Joint Venture v. Fireman’s
25   Fund Ins. Co., 2017 WL 752282, at *12 (N.D. Iowa Feb. 27, 2017) (party “may not introduce evidence
26   of [parent company’s] wealth”).
27          Second, evidence of the identity of Prelude’s owner and the private-equity sourcing of its capital
28   funding should be excluded because it is irrelevant to the issues presented in this case and invites

                                                           1
              PLAINTIFFS’ MOTION IN LIMINE NO. 6: NON-PARTY FINANCES AND OWNERSHIP
                                 MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 751 Filed 04/15/21 Page 3 of 7




 1   prejudice. To illustrate, in Medical Mutual of Ohio v. Air Evac EMS, Inc., the court found no need to
 2   disclose to the jury that the defendant’s “owners are private equity firms, let alone the specific identity
 3   of any owner,” which were irrelevant and inadmissible. 2019 WL 4573700, at *2 (N.D. Ohio Sept. 20,
 4   2019) (citing Fed. R. Evid. 401, 402); see also Karlo v. Pittsburgh Glass Works, LLC, 2014 WL
 5   1317595, at *21 (W.D. Pa. Mar. 31, 2014) (denying amendment of pleadings to “include irrelevant
 6   averments” of ownership by non-party “private equity firm with $8.0 billion in assets”), aff’d, 849 F.3d
 7   61 (3d Cir. 2017). The Air Evac EMS court also cited the threat of prejudice that references to private
 8   equity ownership could pose as separate grounds for exclusion. 2019 WL 4573700, at *2 (citing Fed. R.
 9   Evid. 403).
10          Finally, although the jury will not be called to award damages against PFC at trial, Chart may
11   still attempt to influence the jury as to PFC’s percentage of fault in this case with references to PFC’s
12   financial relationship with Prelude and/or the financial consequences of a hypothetical verdict against
13   PFC. Such prejudicial tactics should likewise be barred at trial. See Bruhn Farms, 2017 WL 752282, at
14   *12 (“Plaintiff may not … make any argument that the jury should in any way consider the relationship
15   between defendant and [parent] in determining any damage award in this case.”); Cellular Commc’ns
16   Equip. LLC v. Apple Inc., 2016 WL 11496010, at *1 (E.D. Tex. Sept. 2, 2016) (excluding “argument,
17   evidence, testimony, or reference … to [plaintiff’s] financial relationship to its parent company … or to
18   financial consequences … of a verdict”).
19                                                CONCLUSION
20          Plaintiffs respectfully request that the Court preclude Chart from entering Trial Exhibit 153 into
21   evidence at trial, from entering any other exhibits into evidence that reference Prelude’s owners, capital
22   funding, ties to private equity, or financial relationship with PFC, and from asking any witnesses about
23   or otherwise referencing the same.
24
25   Dated: April 14, 2021                                 Respectfully submitted,
26                                                         By:     /s/ Amy M. Zeman
27                                                         Eric H. Gibbs (State Bar No. 178658)
                                                           Amy M. Zeman (State Bar No. 273100)
28                                                         GIBBS LAW GROUP LLP

                                                          2
              PLAINTIFFS’ MOTION IN LIMINE NO. 6: NON-PARTY FINANCES AND OWNERSHIP
                                 MASTER CASE NO. 3:18-cv-01586-JSC
     Case 3:18-cv-01586-JSC Document 751 Filed 04/15/21 Page 4 of 7




                                       505 14th Street, Suite 1110
 1
                                       Oakland, CA 94612
 2                                     Tel: (510) 350-9700
                                       Fax: (510) 350-9701
 3                                     ehg@classlawgroup.com
                                       amz@classlawgroup.com
 4
 5                                     Dena C. Sharp (State Bar No. 245869)
                                       Adam E. Polk (State Bar No. 273000)
 6                                     Nina R. Gliozzo (State Bar No. 333569)
 7                                     GIRARD SHARP LLP
                                       601 California Street, Suite 1400
 8                                     San Francisco, CA 94108
                                       Tel: (415) 981-4800
 9                                     Fax: (415) 981-4846
10                                     dsharp@girardsharp.com
                                       apolk@girardsharp.com
11                                     ngliozzo@girardsharp.com
12                                     Adam B. Wolf (State Bar No. 215914)
13                                     Tracey B. Cowan (State Bar No. 250053)
                                       PEIFFER WOLF CARR KANE &
14                                     CONWAY, APLC
                                       4 Embarcadero Center, Suite 1400
15                                     San Francisco, CA 94111
16                                     Tel: (415) 766-3545
                                       Fax: (415) 402-0058
17                                     awolf@peifferwolf.com
                                       tcowan@peifferwolf.com
18
19                                     Plaintiffs’ Counsel

20
21
22
23
24
25
26
27
28

                                      3
     PLAINTIFFS’ MOTION IN LIMINE NO. 6: NON-PARTY FINANCES AND OWNERSHIP
                        MASTER CASE NO. 3:18-cv-01586-JSC
           Case 3:18-cv-01586-JSC Document 751 Filed 04/15/21 Page 5 of 7




     John J. Duffy (SB No. 6224834)
 1
     Kevin M. Ringel (SB No. 6308106)
 2   Margaret C. Redshaw (SB No. 6327480)
     SWANSON, MARTIN & BELL, LLP
 3   330 N Wabash, Suite 3300
     Chicago, Illinois 60611
 4
     Tel: (312) 321-9100; Fax: (312) 321-0990
 5   jduffy@smbtrials.com
     kringel@smbtrials.com
 6   mredshaw@smbtrials.com
 7
     Marc G. Cowden (SB No. 169391)
 8   Adam Stoddard (SB No. 272691)
     SHEUERMAN, MARTINI, TABARI,
 9   ZENERE & GARVIN
10   1033 Willow Street
     San Jose, California 95125
11   Tel: (408) 288-9700; Fax: (408) 295-9900
     mcowden@smtlaw.com
12   astoddard@smtlaw.com
13
     Counsel for Defendant Chart Inc.
14
15
16                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
17
                                 SAN FRANCISCO DIVISION
18
19   IN RE PACIFIC FERTILITY CENTER             Case No. 3:18-cv-01586-JSC
     LITIGATION
20
                                                DEFENDANT CHART INC.’S
21                                              OPPOSITION TO PLAINTIFFS’
                                                MOTION IN LIMINE NO. 6: NON-
22                                              PARTY FINANCES
23
                                                Hearing:   April 29, 2021
24                                              Time:      2:00 p.m.
                                                Judge:     Hon. Jacqueline Scott Corley
25                                              Place:     Courtroom F, 15th Floor
26                                              Trial:     May 20, 2021

27
28


                    CHART’S OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE NO. 6
                                                                      18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 751 Filed 04/15/21 Page 6 of 7




 1   I.     INTRODUCTION
 2          Plaintiffs’ motion in limine No. 6 requests the Court to exclude all evidence or testimony
 3   related to Prelude Fertility’s (Prelude) owners, capital funding, ties to private equity, or financial
 4   relationship with Pacific Fertility Center (PFC). (Pls.’ MIL No. 6 at 2:20-23.) Like the requests
 5   in Plaintiffs’ motion in limine No. 7, their requests here are overbroad and premature, and should
 6   be denied to the extent they seeks to exclude potentially relevant and admissible evidence.
 7   II.    ARGUMENT
 8          Primarily, Plaintiffs are seeking to exclude evidence related to third parties, over whom
 9   they have little to no control. Plaintiffs cannot predict what testimony will arise at trial from
10   representatives of these third parties and thus open the door to introduce the evidence they now
11   attempt to exclude. It is simply too early to exclude such evidence outright. PFC’s and Pacific
12   MSO’s acts and wrongdoing are obviously at issue in this case and any evidence related to
13   wrongdoing by their employees or agents, or anyone with control over policies and procedures is
14   relevant. Indeed, evidence regarding Prelude’s role in policies created, or in marketing and public
15   relations before and after the subject incident could potentially be relevant during cross-
16   examination at trial. This is exemplified by Plaintiffs’ counsel’s extensive questioning of Alden
17   Romney (CEO of Pacific MSO and CAO of PFC) regarding Prelude’s and Lee Equity’s role and
18   control over services provided at PFC. (See September 10, 2019 Deposition of Alden Romney.)
19          PFC’s financial status is potentially relevant as well. For example, if PFC representatives
20   testify to any financial hardships purportedly caused by the subject incident, whether to elicit
21   sympathy or for any other yet-to-be-known reason, then PFC’s financial status and relationship
22   with Prelude may become very relevant.
23          Further, the financial status of third parties, whose testimony regarding their (not Plaintiffs)
24   financial status and relationships is not unfair or prejudicial to Plaintiffs. If such evidence becomes
25   relevant either through the third parties or plaintiffs themselves opening the door, Chart should be
26   able to introduce such evidence as necessary to defend this case. The Court should not provide an
27   outright bar of this evidence at this time.
28

                                              2
                       CHART’S OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE NO. 6
                                                                         18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 751 Filed 04/15/21 Page 7 of 7




 1   III.   CONCLUSION
 2          WHEREFORE, Defendant Chart, Inc. respectfully requests this Honorable Court to deny
 3   Plaintiffs’ request to excluded all evidence or testimony related to Prelude Fertility’s owners,
 4   capital funding, ties to private equity, or financial relationship with PFC, and for any other relief
 5   this Honorable Court may deem equitable and just.
 6
 7    Dated: April 15, 2021                        Respectfully submitted,
 8
                                                   By: /s/ Kevin M. Ringel
 9
                                                    John J. Duffy (SB No. 6224834)
10                                                 Kevin M. Ringel (SB No. 6308106)
                                                   Margaret C. Redshaw (SB No. 6327480)
11
                                                   SWANSON, MARTIN & BELL, LLP
12                                                 330 N Wabash, Suite 3300
                                                   Chicago, Illinois 60611
13                                                 Tel: (312) 321-9100; Fax: (312) 321-0990
14                                                 jduffy@smbtrials.com
                                                   kringel@smbtrials.com
15                                                 mredshaw@smbtrials.com
16                                                 Marc G. Cowden (SB No. 169391)
17                                                 Adam Stoddard (SB No. 272691)
                                                   SHEUERMAN, MARTINI, TABARI, ZENERE
18                                                 & GARVIN
                                                   1033 Willow Street
19                                                 San Jose, California 95125
20                                                 Tel: (408) 288-9700; Fax: (408) 295-9900
                                                   mcowden@smtlaw.com
21                                                 astoddard@smtlaw.com
22                                                 Counsel for Defendant Chart, Inc.
23
24
25
26
27
28

                                              3
                       CHART’S OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE NO. 6
                                                                         18-CV-01586-JSC
